TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00516-CR



                               Mark Anthony Serrano, Appellant

                                                  v.

                                   The State of Texas, Appellee


  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 391ST JUDICIAL DISTRICT
     NO. D-14-0081-SA, HONORABLE BARBARA L. WALTHER, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Mark Anthony Serrano was arrested and indicted for the theft of several pieces of

furniture having a total value between $20,000 and $100,000. See Tex. Penal Code § 31.03(a)-(b)

(setting out elements of offense), (e)(5) (providing that offense is third-degree felony). Moreover,

the indictment contained enhancement paragraphs alleging that Serrano had previously been

convicted of two felony offenses. At the end of the guilt or innocence phase, the jury returned a

verdict of guilty. During the punishment phase, the district court entered a plea of not true to the

enhancement allegations on Serrano’s behalf. At the end of the punishment phase, the jury found

that the enhancement allegations were true and determined that Serrano should be imprisoned for

25 years. See id. § 12.42(d) (listing permissible punishment range for felony offense if it is shown

that “defendant has previously been finally convicted of two felony offenses, and the second

previous felony conviction is for an offense that occurred subsequent to the first previous conviction
having become final”). Shortly thereafter, the district court entered its judgment in accordance with

the jury’s determinations. In two issues on appeal, Serrano contends that the district court erred by

failing to suppress statements that he made to the police during a custodial interrogation. We will

affirm the district court’s judgment of conviction.


                                         BACKGROUND

               After receiving a tip from a confidential informant, the police obtained a warrant to

search Serrano’s home for furniture stolen from a furniture store. While searching his home, the

police found several pieces of the stolen property. The police arrested Serrano at his home and took

him to the county jail. Approximately three days after his arrest, Serrano was brought before a

magistrate for the purposes of providing him with the requisite warnings listed in article 15.17 of the

Code of Criminal Procedure and determining the amount of his bail. See Tex. Code Crim. Proc.

art. 15.17. During the hearing, Serrano requested a court-appointed attorney. At the end of the

hearing, the magistrate set Serrano’s bail at $200,000. Two days after the hearing, Serrano was

appointed counsel, but the order appointing the attorney was not transmitted to the attorney’s office

until the following day. On the day that the order was transmitted, Serrano was transported from the

jail to the police station for questioning, and that interrogation was recorded.

               At the start of the trial, Serrano made an oral motion to suppress the statements that

he made during the interrogation. During the suppression hearing, Serrano argued that his statements

were not freely and voluntarily made, that he made those statements under the misunderstanding that

he did not have an attorney, and that he “did not knowingly and intelligently waive his rights”

because he did not “comprehend[] what was being told to him.”

                                                  2
                During the hearing, the State called Officer Martha Ibarra to the stand to discuss her

recollections of when she interviewed Serrano. In her testimony, she explained that she recorded

her entire conversation with Serrano, that she read Serrano his Miranda warnings before she

questioned him, that Serrano stated that he understood those rights, that Serrano agreed to waive his

rights, and that Serrano signed a card indicating that he understood his rights but agreed to waive

them. In addition, Officer Ibarra recalled that later in the interview, she advised Serrano again of his

Miranda rights and that Serrano again agreed to waive those rights and to continue the interview.

Moreover, she explained that during her interaction with Serrano, she did not have any personal

knowledge regarding whether Serrano had an attorney.

                During Officer Ibarra’s testimony, the video of the interview was admitted as an

exhibit, and portions of it were played for the district court. The portions played are generally

consistent with Officer Ibarra’s testimony. The first portion shows Officer Ibarra giving Serrano a

paper copy of his Miranda warnings for him to read while she read him his rights, chronicles Serrano

answering “yes” when asked if he wanted to waive each of his rights, and documents Serrano signing

his copy of the warnings and agreeing that he intended to waive his rights. The second portion takes

place approximately forty minutes after the first one, and in that portion of the video, Serrano is

being questioned by Officer Ibarra and two other officers. One of the other officers stressed that

Serrano’s level of cooperation would be communicated to the prosecutor and that it would be in his

best interest to cooperate, but the officer repeatedly stated that the choice of whether to cooperate

was Serrano’s to make and that he did not know whether Serrano would be convicted or what type

of punishment Serrano might receive. Further, when Serrano asked if his bond would be reduced



                                                   3
if he cooperated, the second officer said that he did not know but repeated that his level of

cooperation would be communicated to the prosecutor, and the third officer stated that they could

not provide an answer to that question. Next, the second officer asked Serrano who his attorney was.

In response, Serrano said that he did “not have one.” After Serrano stated that he did not have an

attorney, the second officer told Serrano that when he gets an attorney, the attorney will be able to

discuss with the prosecutor how cooperative he has been, advised Serrano to start telling the truth,

and removed the handcuffs from Serrano’s wrists, and then Officer Ibarra reread Serrano his

Miranda rights. When each right was read to him, Serrano stated that he agreed to waive that right,

and Serrano signed another document indicating that he intended to waive those rights. Finally, the

second portion of the video shows that after Serrano agreed to waive his rights, he began describing

events leading up to the offense at issue.

                After Officer Ibarra testified, Serrano was called to the stand. In his testimony,

Serrano explained that the hearing before the magistrate occurred a few days after he was arrested,

that he requested an attorney during the hearing, that his request was “entered into the records” two

days later, and that three days after he requested an attorney, several officers came to his cell and told

him that they were going to take him to see his attorney. Moreover, Serrano recalled that instead of

taking him to see an attorney, the officers took him to the police station for questioning. Further,

Serrano related that he cannot read well, that he did not really understand what was going on when

Officer Ibarra asked him about his rights, and that he thought he was brought to the police station

to see a lawyer. Finally, Serrano testified that the officers did not tell him who his attorney was until

after the interview was over, and he stated that he could not recall whether he ever asked to see an

attorney during the interview.

                                                    4
                At the end of the suppression hearing, the district court explained that Serrano’s

request for the appointment of an attorney was transmitted two days after he appeared before a

magistrate and that Serrano was appointed an attorney when the court received the request.

Moreover, the court communicated that it “listened carefully to the tape. The defendant was advised

of his right to have an attorney. The Court never heard the defendant request to have an attorney

present.” In addition, the court explained that Serrano “did not specifically ask to have an attorney

. . . before they continued with the interrogation,” “never affirmatively invoked his right,” and “was

read his Miranda rights and . . . twice signed a card indicating he understood.” Further, the court

explained that it “heard the defendant respond to the questions: Do you understand this right? And

every time he indicated affirmatively that he did.” Finally, the court concluded that “[t]he law in

the State of Texas is such that even with an appointed attorney, if the defendant knows and

intelligently waives his right to have an attorney, does not affirmatively assert his right to an

attorney, then he has not preserved that right” and determined that “the confession is admissible.”


                                    STANDARD OF REVIEW

                “Appellate courts review a trial court’s ruling on a motion to suppress by using a

bifurcated standard, giving almost total deference to the historical facts found by the trial court

and analyzing de novo the trial court’s application of the law.” State v. Le, 463 S.W.3d 872, 876

(Tex. Crim. App. 2015). Under that standard, the record is “viewed in the light most favorable to

the trial court’s determination, and the judgment will be reversed only if it is arbitrary, unreasonable,

or ‘outside the zone of reasonable disagreement.’” State v. Story, 445 S.W.3d 729, 732 (Tex. Crim.

App. 2014) (quoting State v. Dixon, 206 S.W.3d 587, 590 (Tex. Crim. App. 2006)). Moreover, the

                                                   5
trial court’s ruling on the motion will be upheld if it is correct under any theory of law regardless of

whether the trial court based its ruling on that theory, and the “ruling will not be reversed based on

a legal theory that the complaining party did not present to” the trial court. Id. at 732. Further, the

trial court is the exclusive and sole judge of the credibility of the evidence and witnesses presented

during the suppression hearing, “particularly where the motion is based on the voluntariness of a

confession,” and “great deference is accorded to the trial court’s decision to admit or exclude such

evidence.” Delao v. State, 235 S.W.3d 235, 238 (Tex. Crim. App. 2007). Accordingly, the trial

court’s ruling will only “be overturned on appeal where a flagrant abuse of discretion is shown.” Id.

For determinations regarding whether an accused has invoked his right to counsel, reviewing courts

should use an objective standard “[t]o avoid difficulties of proof and to provide guidance to officers

conducting interrogations.” Davis v. United States, 512 U.S. 452, 458-59 (1994). Under that standard,

the accused “must unambiguously request counsel” during an interrogation, id. at 459, and courts

“view the totality of circumstances from the viewpoint of the objectively reasonable police officer

conducting custodial interrogation,” Pecina v. State, 361 S.W.3d 68, 79 (Tex. Crim. App. 2012).


                                           DISCUSSION


Delays and Efficacy of Serrano’s Waiver of Miranda Rights

                In his first issue on appeal, Serrano contends that the district court should have

suppressed the statements that he made when he was questioned by the police. When presenting

this claim, Serrano asserts that the State created “an improper compelling environment for

interrogation,” that he incriminated himself while he was subjected to the compelling environment,



                                                   6
and that the Miranda warnings did “not have the capacity to neutralize this improper State

compulsion.” In particular, Serrano argues that before his interrogation by the police, various

statutory deadlines outlined in the Code of Criminal Procedure were violated and that those

violations prevented him from meeting with a court-appointed attorney until after he was questioned

by the police. Moreover, Serrano asserts that but for that delay, he would have met with an attorney

and postulates that after receiving advice from the attorney, he would not have agreed to talk to the

police. In addition to asserting that his request for an attorney was improperly delayed, Serrano

contends he was unaware of who his attorney was when the police questioned him several days after

he made the request and was not given notice that there might be a delay in the appointment process.

For these reasons, Serrano insists that his waiver of his Miranda warnings during the interrogation

was unknowing and invalid.

               Regarding the allegedly improper delays, Serrano notes that article 15.17 of the Code

of Criminal Procedure requires that “the person . . . having custody of the person arrested shall

without unnecessary delay, but not later than 48 hours after the person is arrested, take the person

arrested or have him taken before some magistrate . . . to provide more expeditiously to the person

arrested the warnings described by this article.” Tex. Code Crim. Proc. art. 15.17(a); see also id.

(setting out warnings that magistrate must give person who is arrested). In addition, Serrano notes

that article 15.17 requires a magistrate to inform an individual of his right to request and of the

procedures for requesting the appointment of counsel and requires a magistrate who does not have

the authority to appoint counsel to “transmit[] or cause to be transmitted . . . the forms requesting

the appointment of counsel” no “later than 24 hours after the person arrested requests appointment



                                                 7
of counsel.” Id. However, Serrano notes that he was not taken before a magistrate or given his

magistrate’s warnings until approximately 14 hours after the 48-hour deadline and that his request

for the appointment of counsel was not transmitted within the 24-hour deadline and was instead

transmitted 48 hours after his request, which Serrano asserts resulted in his appointed attorney not

receiving notice of the appointment until the day of his interview with the police.

               To the extent that Serrano asserts that the failure to provide him with magistrate’s

warnings within the statutory deadline affected the validity of his decision to waive his Miranda

rights, we note that the Code of Criminal Procedure provides that an oral or written statement made

by an accused “as a result of custodial interrogation” is admissible if the accused “prior to making

the statement, either received” the warnings from a magistrate or received a warning setting out his

Miranda rights “from the person to whom the statement is made,” see id. art. 38.22 §§ 2-3 (emphasis

added); see also id. art. 38.22, § 3 (explaining that for oral statements, warning must be made

“during the recording”), and that “a violation of the Article 15.17 requirement will not vitiate an

otherwise voluntary confession if the arrestee was properly advised of his Miranda rights,” see

Fletcher v. State, 960 S.W.2d 694, 701 (Tex. App.—Tyler 1997, no pet.). The record before the

district court when it ruled on the motion to suppress showed that Serrano was provided with his

Miranda warnings before he was questioned by the police, that Serrano agreed to waive those rights,

and that he was read those rights once more later in the interrogation, waived those rights again, and

elected to continue talking to the officers.1




       1
        The probable-cause affidavit filed in this case asserts that Serrano was also given his
Miranda warnings at the time of his arrest.

                                                  8
               Moreover, although Serrano correctly highlights that the two deadlines at issue were

not complied with, we note that the delays created by those failures are relatively minor given that

the first deadline was missed by 14 hours and that the second deadline was missed by 24 hours.

Furthermore, the failure to bring an individual who has been arrested before a magistrate in a timely

manner does not invalidate a confession unless there is proof of a causal connection between

the confession and the delay, see Rocha v. State, 16 S.W.3d 1, 29-30 (Tex. Crim. App. 2000)

(Holland, J., concurring); Cantu v. State, 842 S.W.2d 667, 680 (Tex. Crim. App. 1992), and the

defendant bears the burden of establishing that connection, State v. Vogel, 852 S.W.2d 567, 570

(Tex. App.—Dallas 1992, pet. ref’d). Although Serrano speculates on appeal that he would not have

talked to the police if he had been given the opportunity to meet with a lawyer before his interview,

nothing in the video recording or the testimony presented during the suppression hearing demonstrated

a causal link between the delays at issue and his confession.

               Regarding whether his waiver was invalid because he requested that he be appointed

counsel during the article 15.17 hearing and because he was not informed when his attorney

would be appointed, the court of criminal appeals addressed a similar issue recently. See Pecina,

361 S.W.3d 68; see also Montejo v. Louisiana, 556 U.S. 778, 787-88, 797 (2009) (overruling prior

precedent that held that invocation of counsel at preliminary hearing should be treated as invocation

of right to counsel at every critical stage of prosecution). In Pecina, the defendant asked to be

appointed an attorney during his article 15.17 hearing, and after the hearing, police officers

questioned the defendant about his wife’s murder. 361 S.W.3d at 72. Prior to beginning their

questioning, the officers read Pecina his Miranda warnings, and Pecina waived his rights and



                                                 9
“signed a card that listed his Miranda rights.” Id. Moreover, Pecina never asked to stop the

interview or to speak with an attorney. Id. at 73.

                When evaluating the propriety of admitting statements that Pecina made during the

interview, the court explained that a “request for an attorney at an arraignment, initial appearance,

or Article 15.17 hearing is a request for the guiding hand of counsel for all judicial criminal

proceedings” and that if the defendant also wishes to invoke his right to counsel during a subsequent

“custodial interrogation, he may certainly do so . . . by invoking that right . . . when law enforcement

. . . embark upon custodial interrogation.” Id. at 78. Accordingly, the court explained “that a

defendant’s invocation of his right to counsel at his Article 15.17 hearing says nothing about his

possible invocation of his right to counsel during later police-initiated custodial interrogation” and

that a defendant who has appeared before a magistrate may invoke his right to counsel “for purposes

of custodial interrogation when the police or other law-enforcement agents approach him and give

him his Miranda warnings.” Id. In light of the preceding, the court concluded that “[u]nder the

totality of the circumstances,” “an objective and reasonable police officer, conducting a custodial

interrogation, would conclude that appellant had voluntarily waived” his right “to counsel for purposes

of the custodial questioning.” Id. at 80; see also id. (explaining that “the police may not continue

or re-initiate custodial interrogation of a suspect who has previously requested assistance of counsel

after the police informed him of his right to counsel at the beginning of a custodial interrogation”).

                We believe that the analysis from Pecina applies to the facts of this case. Although

Serrano requested the appointment of an attorney when he appeared before a magistrate, he did not

invoke his right to counsel at any time during his custodial interrogation and did not inquire about



                                                  10
when his counsel would be appointed, and he waived his Miranda rights and signed cards

demonstrating his intent to waive those rights on two occasions before making self-incriminating

statements. Moreover, even though Serrano testified that he did not understand that he was waiving

his rights, Officer Ibarra testified that Serrano understood that he was waiving his rights and

voluntarily chose to talk with the officers after waiving his rights. In resolving this apparent conflict

and when making the requisite credibility determinations, the district court was aided by portions

of the recording that show Serrano agreeing to waive his rights on two separate occasions and that

show Serrano interacting with the police officers and responding to their questions. Furthermore,

nothing in the record from the suppression hearing or in the video indicates that Serrano’s statements

were not freely and voluntarily made. See Tex. Code Crim. Proc. arts. 38.21 (providing that statement

made by accused may be admitted into evidence “if it appears” that statement “was freely and

voluntarily made without compulsion or persuasion”), .22, § 3 (setting out requirements for admitting

oral statement made during custodial interrogation); see also Oursbourn v. State, 259 S.W.3d 159,

172-73 (Tex. Crim. App. 2008) (discussing when accused makes knowing, intelligent, and voluntary

waiver of rights during custodial interrogation); Alvarado v. State, 912 S.W.2d 199, 211 (Tex. Crim.

App. 1995) (explaining that in absence of evidence showing coercive conduct on part of police

causally related to confession, there is no basis to conclude that police deprived defendant of due

process). On the contrary, as summarized above, the video shows that the officers repeatedly stated

that it was Serrano’s choice whether to cooperate, that the officers did not threaten Serrano, that the

officers explained that they could not promise that he would gain any benefit from his cooperation

or that his bond would be reduced, and that the officers removed Serrano’s handcuffs before he

made the incriminating statements.

                                                   11
                For these reasons and under the totality of the circumstances, we believe that an

objective and reasonable police officer would conclude that Serrano waived his Miranda rights,

including his right to counsel, and that his waiver of his rights was not invalidated by any improperly

compelling environment that was allegedly created by the State. Accordingly, we conclude that the

district court did not abuse its discretion by refusing to suppress the statements that he made on the

recording and overrule Serrano’s first issue on appeal.2


       2
          Without citation to any controlling Texas case law, Serrano also asserts in his first issue on
appeal that he should have been provided with counsel when he appeared before the magistrate
because the magistrate transformed the hearing to “a critical stage requiring [his] representation
under Section 10 of the Texas Constitution when his bail was set unconstitutionally high in the
amount of $200,000.” In addition, Serrano contends that the imposition of such a high bail amount
added to the “environment of compulsion that [he] was subjected to when he made” the statements
at issue and that during the interview the officers used the amount of the bail to coercively suggest
that he was guilty of a serious offense and should confess.

         Although the Supreme Court specifically determined that a hearing in which an accused is
informed of the charges against him, in which a defendant is given warnings under article 15.17, and
in which bail is determined “marks the start of adversary judicial proceedings that trigger attachment
of the . . . right to counsel,” the Supreme Court also explained that the hearing “is not itself a
critical stage.” Rothgery v. Gillespie Cnty., 554 U.S. 191, 199, 212-13 (2008); see Franks v. State,
90 S.W.3d 771, 789 (Tex. App.—Fort Worth 2002, no pet.) (stating that hearing before magistrate
for purposes of receiving article 15.17 warnings is not arraignment or critical stage and that
arraignment occurs after filing of formal charges); see also Tex. Code Crim. Proc. arts. 26.01
(providing that arraignment for felony cases occurs after indictment), .03 (outlining that no arraignment
will take place until copy of indictment is served on defendant). Accordingly, the Supreme Court
explained that at that point, “counsel must be appointed within a reasonable time after attachment
to allow for adequate representation at any critical stage before trial, as well as at trial itself.”
Rothgery, 554 U.S. at 212; see Clark v. State, No. 03-09-00644-CR, 2011 Tex. App. LEXIS 5160,
at *11 (Tex. App.—Austin July 8, 2011, pet. ref’d) (mem. op., not designated for publication); see
also Ex parte Mortland, Nos. 03-10-00449-CR, -00450-CR, 2011 Tex. App. LEXIS 6378, at *2
(Tex. App.—Austin Aug. 11, 2011, pet. ref’d) (mem. op., not designated for publication) (clarifying
that Supreme Court has not held that accused has right to counsel at initial appearance before judicial
officer). As set out earlier, Serrano was appointed an attorney within a few days of the hearing
and several months before the start of trial. Moreover, the fact that an appointed attorney could
have contested the amount of bail set “does not convert the [hearing] into a critical stage.” See

                                                   12
Delay in Serrano’s Release and Amount of his Bail

               In his second issue on appeal, Serrano contends that various constitutional and

statutory provisions regarding bail determinations were not complied with both before and during

his bail hearing. As set out above, during the hearing, the magistrate set Serrano’s bail at $200,000.

In his brief, Serrano contends that the bail amount was excessive and violated the prohibition in

the Texas Constitution regarding the imposition of excessive bail. See Tex. Const. art. I, § 13.

Moreover, Serrano goes through the factors listed in the Code of Criminal Procedure that courts are

to consider when making bail determinations and asserts that those factors compel a determination

that the amount of bail was unreasonably excessive in this case. See Tex. Code Crim. Proc. art. 17.15

(listing factors for court to consider). In addition, Serrano notes that article 17.033 of the Code of

Criminal Procedure provides that “a person who is arrested without a warrant and who is detained

in jail must be released on bond, in an amount not to exceed $10,000, not later than the 48th

hour after the person’s arrest if the person was arrested for a felony” and if no probable-cause

determination has been made. Id. art. 17.033(b). That provision also provides that if an individual

“is unable to obtain a surety for the bond or unable to deposit money in the amount of the bond, the

person must be released on personal bond.” Id. In light of this statutory language, Serrano contends

that he should have been released within 48 hours of his arrest and that his bail should have been set




Green v. State, 872 S.W.2d 717, 722 (Tex. Crim. App. 1994); see also id. (explaining that “the
traditional method of attacking excessive bail is by application of writ of habeas corpus” and that
defendant did not “claim that he was deprived of counsel to represent him in any habeas corpus
action to contest his bail”). Furthermore, to the extent that Serrano challenges the amount of his bail
and asserts that the amount of his bail had an impermissibly coercive impact on him, those claims
are addressed in his second issue.

                                                  13
at $10,000 or less because he was arrested without a warrant.3 Furthermore, Serrano contends that

the imposition of the unreasonably high bail amount contributed to the “improper compelling

environment for interrogation” and was used to pressure him to make an involuntary confession.4

For those reasons, Serrano again urges that his statements should have been suppressed.

                To the extent that Serrano is challenging on appeal the amount of his bail, any dispute

regarding the amount of his bail became moot after Serrano was convicted. See Lamar v. State,

No. 05-04-00741-CR, 2005 Tex. App. LEXIS 6267, at *16 (Tex. App.—Dallas Aug. 9, 2005, pet.

dism’d) (not designated for publication); Oldham v. State, 5 S.W.3d 840, 846 (Tex. App.—Houston

[14th Dist.] 1999, pet. ref’d); see also Tex. Const. art. I, § 11a (authorizing courts to deny bail



        3
          In presenting this claim, Serrano refers to various documents that were included in an
appendix to his initial brief but not his amended brief. Those documents purport to establish that
an arrest warrant was issued five days after his arrest, that his bail was lowered to $50,000
approximately one month after his arrest by agreement of the parties, and that he was able to pay that
bail amount. In addition to referring to his original appendix, Serrano also asserts that after he
paid the reduced bail, he was arrested again and that his bail was set at $60,000. Based on this
information, Serrano insists that his bond was set excessively high for the impermissible purpose of
coercing him to confess. However, the documents included in his appendix are not part of the record
in this case, and nothing in the record before this Court demonstrates that Serrano was subsequently
arrested or that his bail for his subsequent arrest was set at $60,000.
        4
          As support for that proposition, Serrano refers to the fact that the State initially recommended
a bond amount of $125,000 but crossed through that amount and changed its recommendation to
$200,000, points to the portion of the video that was played during the suppression hearing where
Serrano asks if his cooperation will result in a lower bail amount, and discusses portions of the video
that were not played during the suppression hearing in which the officers communicated that the
amount of bail set was indicative of how much trouble he was in. See Black v. State, 362 S.W.3d 626,
635 (Tex. Crim. App. 2012) (providing that “appellate review of [a trial court’s] ruling on the motion
to suppress is ordinarily limited to that evidence presented at the pretrial hearing—the evidence that
was before the court at the time of its decision”). In addition, Serrano urges that the bail amounts
for his prior felonies were significantly less than $200,000; however, no evidence regarding bail in
his prior offenses was presented during the suppression hearing, and there is no information in the
record in this case regarding those prior bail amounts.

                                                   14
entirely for accused “who has been theretofore twice convicted of a felony”). Similarly, to the extent

that Serrano is asserting on appeal that his bail should have been reduced to $10,000 or less and that

he should have been released because he was arrested without an arrest warrant and because he had

been confined for more than 48 hours, that alleged error was also mooted after Serrano was indicted

and convicted. See Ex parte Martinez-Hernandez, No. 04-11-00863-CR, 2012 Tex. App. LEXIS

7742, at *2-3 (Tex. App.—San Antonio Sept. 12, 2012, no pet.) (mem. op., not designated for

publication) (concluding that complaint that defendant should have been released under article

17.033 on bond amount that was no higher than $10,000 within 48 hours of his arrest when no

probable-cause determination had been made was moot because defendant had been indicted);

cf. Rowe v. State, Nos. A14-91-00529-CR, -00532-CR, 1991 Tex. App. LEXIS 2426, at *2-3 (Tex.

App.—Houston [14th Dist.] Oct. 3, 1991, no pet.) (not designated for publication) (determining that

court did not have jurisdiction over habeas application regarding trial court’s alleged failure to

reduce amount of bail because issue became moot when defendant was convicted). Finally, to the

extent that Serrano argues that the amount of his bail and the fact that he was not released after being

confined for 48 hours served to create an oppressive environment in which he was compelled to

make an involuntary confession, Serrano did not present that argument to the district court during

the suppression hearing. See Gomez v. State, 459 S.W.3d 651, 668 (Tex. App.—Tyler 2015, pet.

ref’d) (concluding that defendant did not preserve error because his argument to trial court “at the

hearing on the motion to suppress did nothing to bring the trial court’s attention to the issue he now

seeks to raise”); Rothstein v. State, 267 S.W.3d 366, 373-74 (Tex. App.—Houston [14th Dist.] 2008,




                                                  15
pet. ref’d) (determining that defendant did not preserve issue for appeal where his argument did not

comport with objection raised in motion to suppress or at suppression hearing).

               For all of these reasons, we overrule Serrano’s second issue on appeal.


                                         CONCLUSION

               Having overruled all of Serrano’s issues on appeal, we affirm the district court’s

judgment of conviction.



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Goodwin, and Bourland

Affirmed

Filed: November 6, 2015

Do Not Publish




                                                16